                   Case 19-11743-JTD              Doc 843       Filed 08/23/21        Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

PANCAKES & PIES, LLC,1                                        Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.                 Re: Docket No. 814


                     ORDER SUSTAINING LIQUIDATING TRUSTEE’S
                             FIFTH OMNIBUS OBJECTION
                       (SUBSTANTIVE) TO CLAIMS PURSUANT TO
                      SECTION 502(B) OF THE BANKRUPTCY CODE,
                 BANKRUPTCY RULES 3003 AND 3007, AND LOCAL RULE 3007

                    Upon consideration of the Liquidating Trustee’s Fifth Omnibus Objection

(Substantive) to Claims Pursuant to Section 502(b) of the Bankruptcy Code, Bankruptcy Rules

3003 and 3007, and Local Rule 3007-1 (the “Objection”)2 filed by Alfred T. Giuliano, as

liquidating trustee (the “Liquidating Trustee”) on behalf of the Liquidating Trust (the “Trust”)

formed in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) of the debtors and

debtors in possession (the “Debtors”) through the Debtors’ Combined Disclosure Statement and

Chapter 11 Plan of Liquidation (the “Plan”) for entry of an order (this “Order”) pursuant to

pursuant to section 502 of the Bankruptcy Code, Rules 3003 and 3007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 3007–1 of the Local Rules of

the Bankruptcy Court for the District of Delaware (the “Local Rules”), objecting to the claims

listed on Exhibit 1 (the “Disputed Claims”) to this Order, as more fully set forth in the

Objection; and the Court having reviewed the Declaration in support of the Objection; the Court


1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Objection.



DOCS_DE:234620.6 65988/003
                 Case 19-11743-JTD           Doc 843     Filed 08/23/21    Page 2 of 3




finding that it has jurisdiction to consider the Objection and the relief requested therein pursuant

to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012; and consideration of

the Objection and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and that this

Court may enter a final order consistent with Article III of the United States Constitution; and

notice of the Objection and of the hearing on the Objection was sufficient under the

circumstances and in full compliance with the requirements of the Bankruptcy Code, the

Bankruptcy Rules and the Local Rules; and the Court having determined that the legal and

factual bases set forth in the Objection establish just cause for the relief granted herein; IT IS

HEREBY ORDERED THAT:

                  1.         The Objection is SUSTAINED.

                  2.         Any response to the Objection not otherwise withdrawn, resolved, or

 adjourned is hereby overruled on its merits.

                  3.         The fixing of the unliquidated claims identified as Disputed Claims on

 Exhibit 1 attached to this Order would unduly delay the administration of these chapter 11

 cases.

                  4.         Each of the unliquidated claims identified as Disputed Claims on

 Exhibit 1 attached to this Order is hereby estimated at $0.00 for distribution purposes from the

 Trust and/or is hereby disallowed and expunged in its entirety.

                  5.         Upon the consent of the parties, Claim 633 filed by Javier Gonzalez is

 fixed as an allowed general unsecured claim in the amount of $56,065.50, and any other

 scheduled or filed claim by Javier Gonzalez is disallowed.



                                                     2
DOCS_DE:234620.6 65988/003
                 Case 19-11743-JTD           Doc 843      Filed 08/23/21     Page 3 of 3




                  6.         Upon the consent of the parties, Claim 664 filed by Casiano Mata is fixed

 as an allowed general unsecured claim in the amount of $150,000.00, and any other scheduled

 or filed claim by Casiano Mata, including but not limited to Claim 677, is disallowed.

                  7.         The Liquidating Trustee is authorized to update the Claims Register to

 reflect the relief granted in this Order.

                  8.         The Liquidating Trustee reserves the right to object in the future to any of

 the claims listed in the Objection on any ground, including, without limitation, substantive

 grounds, and to amend, modify and/or supplement the Objection, including, without limitation,

 to object to amended claims and newly-filed claims.

                  9.         Each of the claims and the objections by the Liquidating Trustee to such

 claims, as addressed in the Objection and set forth on Exhibit 1 attached to this Order,

 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014. This Order

 shall be deemed a separate Order with respect to each of the Claims. Any stay of this Order

 shall apply only to the contested matter which involves such creditor and shall not act to stay the

 applicability or finality of this Order with respect to the other contested matters covered hereby.

                  10.        The Liquidating Trustee and the Clerk of this Court are authorized to take

 any and all actions that are necessary or appropriate to give effect to this Order.

                  11.        The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

                  12.        This Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.



         Dated: August 23rd, 2021                              JOHN T. DORSEY
         Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE



                                                      3
DOCS_DE:234620.6 65988/003
